Title: To George Washington from Samuel Huntington, 1 May 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia May 1 1781
                        
                        Your Excellency will receive enclosed, a Letter from Mathias Halsted with several other Papers, representing
                            the Misconduct of John Adam Deputy Commissary of Prisoners, which they have thought proper to refer to the Commander in
                            Chief, that due Enquiry may be made respecting the Transactions of this Office, and the Facts complained of &
                            stated in those Papers.
                        I have also enclosed the Copy of a resolve of the 27th Ulto, recommending to the several States to which they
                            belong, to make up the Depreciation of Pay to the Officers and Men now or late of the Regiment of Artificers commanded by
                            Colonel Baldwin. I have the Honor to be, with very great Respect Sir Your Excellency’s most obedient & humble
                            servant
                        
                            Sam. Huntington President
                        
                        
                            P.S. your Excellencys dispatches of the 21st & 26th of april have been
                                receivd.
                        
                     Enclosure
                                                
                            
                                
                                    20 March 1781
                                
                            
                            Joseph Stanbury appeared & said that he had two sons Captured by the Enemy in the Month of August
                                1780—& Confined in prison in the City of New York, That he had frequently applied to Mr Commissary Adam, with
                                a view to Effect their Exchange, That after the Exchange of his Son Porter Stanbury, he Repeated his Applications in
                                behalf of his other Son Jacob Stanbury & made several applications wihout Effect, That some time in the Month
                                of November he saw Mr Adam at his own Door & Enquired Whether his son Jacob was like to Return or not, That Mr
                                Adam Replied he believed not very soon, & turned from this Examinant and was leaving him, on which this
                                Examinant said to the said Adam if you Can Get him home I will make you any satisfaction in my power. That Mr Adam
                                Stopped & Replied he shall be home with the Next flagg, & That he the said Jacob Did Come home with
                                the Next flagg, Which was six Days after the above Conversation passed. This Examinant also adds that at the time the
                                above Conversation passed there was a British flagg at Elizabeth Town and further this Examinant saith not.
                            
                                Joseph Stanbery
                            
                            
                                This Examination Taken 
                                in the County of Essex on the 20th Day of March 1781 Before me 
                                Matthias Halsted Justice of the peace
                            

                            
                                Isaac Frazee appeared & said that he had a Brother (John Frazee) In Capitivity in New York
                                    last summer & fall, That this Examint frequently applied to Mr John Adam Comsy of Prisrs in behalf of his
                                    Brother without Effect, that at last this Examt offered the said Mr Adam a Barrel of Cyder if he would get his
                                    Brother out with the Next flagg, That Mr Adam Replyed he would Get him out as soon as he Could, on which this
                                    Examt Gave the said Mr Adam the Barrel of Cyder on the above Conditions, that the reason of Making payment before
                                    John Frazee Returned was, that the Said Mr Adams wife had Remarked that People in such Cases had promised them
                                    things & had not paid them & further saith not
                            
                            
                                Isaac Frazee
                            
                            
                                This Examination taken
                                in the County of Essex on the
                                20th Day of March 1781—Before me
                                Matthias Halsted Justice of the Peace.
                                Porter Stanbery appeared & said that on his Return of Captivity from New York on the 27th Day
                                    of September 1780, Mr Adam Commissary of Prisoners Came to the flagg & Enquired for this Examinant
                                    & Obtained his (this Examinents) promise to Call upon him the Next Day, which this
                                    Examinant did, at which time the said Mr Adam Represented the obligations he (the Examinant)
                                    was under to him (the said Mr Adam) and that he might probably have lain for Several Months longer in Confinement,
                                    but for his Exertions, & then Demanded if he (the Examinant) Could not Make Mrs Adam (Meaning the said Mr
                                        Adams wife) a present of six or Eight pounds of fresh Butter for the
                                    Kindness he had Done this Examt that he (the Ext) Engaged to Do so, but not geting the Butter
                                    soon was frequently asked for it, That at lenght having some Beef which he Intended for the relief of Some
                                        of his late fellow Captives who still remained in Captivity he saw the said Mr Adam, who
                                    Requested as he had not had the promised Butter, that he would let him have some of the beef that he (the
                                    Examinant) Replied he Intended that beef for the prisoners, but as he had not Had the butter he
                                    should have some of the beef & that he (the Exmt) Accordingly Cut off two Choice pieces
                                    weighing as this Ext Believes upwards of 20 pounds & further Examinant saith not
                            
                            
                                Porter Stanbery
                            
                            
                                This Examination taken in the County of Essex on the 20th Day of March 1781 Before me Matthias
                                    Halsted Justice of the peace.
                            

                        
                        
                     Enclosure
                                                
                            
                                To Whom it may Concern
                                
                                    7 April 1781
                                
                            
                            Be it hereby known that on the 23d Day of March last was brought before me sundry Goods &
                                Merchandise for Tryal, Taken in the Possession of Mr John Adam Deputy Commissary of Prisoners on Which a Trial was the
                                Next Day held, When by a Jury of Good & Lawfull Men the said Good & Merchandise & also a
                                Waggon & two Horses, & a Chair & one horse Conveying the same, were Condemned agreably to a
                                law of this State for coming out of the British lines—The Whole sales amounting to £301.2.4 Lawfull Mony of the State.
                                On the tryal it appeared from Clear Evidence that the said goods & Merchandise had been landed out of a
                                british flagg at Elizth Town Point under the Imediate Inspection & Direction of the said Mr Adam, who was in
                                the Chair with a part of the Goods on his way from the Point aforesaid to the town when the 
                                was made. Given under my hand In the County of Essex, State of New Jersey this Seventh Day of April 1781
                            
                                David Miller
                                justis of the peas in the County of Essex.
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Elizabeth Town April 21 1781
                            
                            I am Sensibly grieved at the unavoidable Delays that have happened in Procuring the Inclosed vouchers
                                Respecting the Conduct of Mr John Adam D. C. of Prisoners & in forwarding
                                them I should have sent them some time since but Expected to have procured More to accompany those,
                                both Instances of his Partiallities, Briberies & Illicit Trade are Numerous; but Many of Witnesses are
                                Extreemly Cautious in Declaring any thing unless Compelled, alledging they may suffer in Cases of future Captivity if
                                he Remains in office; Conceiving the Inclosed with My Declaration will be sufficient To Convince Congress that his
                                Conduct as a publick officer has not been strictly justifiable I Concluded it best to forward the Inclosures without
                                further Delay, Submiting it to your better Judgment Either to lay the Matter before Congress in its present situation,
                                or to give me further Instructions how to proceed in the Business.
                            As to my Own Knowledge; I Can Declare to several very Glaring Partialities in point of Exchanges, some of
                                Which were not only In favour of Prisoners late Captured, but of those Who from the Circumstances of their Capture
                                were by no Means Entitled to Exchange, an officer of Militia within the British lines has been given for a private
                                Citizen, when officers of ours have been suffering in Captivity: two Justices of the peace of this State both
                                Captivated after me were Exchanged before me, all in direct Disobedience of the laws of this State Respecting
                                Exchanges of prisoners; but since the Act for Resting the Powers of Exchanging Prisoners in the
                                Hands of the Contl Comsys. There is no Power in the state Equal to the Calling offenders in this Point to a Proper
                                account for their Conduct; & unless Congress will do it, not only Individuals, but the the Publick service must suffer, as many of the very Zealous &
                                once active Citizens are Relaxing in their ardor & activity, alledging the probable consequences in Case of
                                Captivity as an apology: for my own Part, should such a Misfortune again befall me, While Mr Adam Continues in office,
                                I am not without apprehensions of what may be the Consequences.
                            Respecting the Certificate from David Miller Esqr. (Inclosed) it may not be amiss to observe that Mr Adam
                                had Previously taken an oath Prescribed by an act of our Legislature, Purporting that he would not allow of any
                                Illicit Trade or Intercourse with the enemy after Earnestly Requesting that the Necessary Measures may be speedily
                                pursued, & assuring you that from the best Information, I verily  on Trial, not less
                                that twenty Instances of Bribery & Partiallity Can be proved if Necessary without going twenty Miles for a
                                Witness; I Conclude & am Sir with Due Respect Your Most Humb. servt
                            
                                Matthias Halsted
                            
                        
                        
                    